Title: John Wilson to Thomas Jefferson, 3 August 1813
From: Wilson, John
To: Jefferson, Thomas


          Respected Sir, Washington City aug 3d 1813
          we learn that in Europe, however obscure an author may be, he freely addresses the highest literary adepts; and altho’ he may not possess any previous knowledge of the gentlemen, he runs no risk of incurring the
			 imputation of obtruding.—That an indulgence so cheerfully granted in Europe, could meet in our Country with the slightest damp, is what my pen would blush to intimate.
          Various considerations have urged me to try my hand at M.S.S., in hopes to acquire that countenance which (often) cannot be sustained without an unwilling dependence on old friends. Friends whose efforts, after all, I have persuaded myself, are not like anything from self which may chance to meet the public approbation; that chance I venture to commit myself to. Vain adventure, Mr Morse, methinks I hear you exclaim of a virginian—an obscure man beset with a thousand cares. Well, well, I shall not quarrel with him about that.
			 Mr Eppes has afforded me the opportunity of what I have so ardently desired, and I am very happy of having one of my M.S.S. submitted to you.
          Your opinion will be esteemed a favor as a recommendation, in which I hope you will unite with me to establish a correct rule for certain plurals; and until that is done, to batter down the prejudices of education, if the 
   decried in my M.S.
rule shall have been learnt which is undoubtedly not correct.
          Very respectfully I am Sir Your Mo Obedt ServtJno Wilson.
        